DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/20/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 12-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitotsuyanagi et al. (US 2009/0314401) and Shimomura (US 2015/0090381) (of record).

Regarding claim 12, Hitotsuyanagi discloses a tire (Fig. 1: T1) having a tread (Figs. 1, 5: 2), wherein the tread is formed from a continuous spiral winding (Fig. 4) of a coextruded (Fig. 3) dual layer strip (Figs. 4-5: 10) of a first (Fig. 2A: 14a) and second (Fig. 2A: 12a) compound joined together at an interface ([0027]-[0029]), wherein the first compound (Fig. 2A: 14a, i.e. non-conductive rubber) is made of silica ([0024]), and the second compound (Fig. 2A: 12a, i.e. conductive rubber) is different than the first compound ([0024]).
However, Hitotsuyanagi does not expressly recite that the tread has a first lateral edge formed from spirally winding a continuous strip of 90-99% of the first compound and 1-10% of the second compound and a second lateral edge formed from strip of 40-60% of the first compound and 60-40% of the second compound.
Shimomura similarly teaches a tire (Fig. 1) having a tread (Fig. 6: 11), wherein the tread is formed from a continuous spiral winding of a coextruded (Fig. 4) dual layer strip (Figs. 3, 6: 20) of a first (Figs. 3, 6: 21) and second compound (Figs. 3, 6: 22) joined together at an interface (Fig. 3: 20c) ([0011], [0043], [0047], [0065]), wherein the second compound is different than the first compound ([0011], [0020], [0061]). Shimomura further teaches that a first lateral edge (Fig. 6: In) formed from spirally winding a continuous strip of equal to or more than 50% of the first compound (Fig. 6: 21) ([0061], [0063]), and thereby equal to or less than 50% of the second compound (Fig. 6: 22), both of which fall within and overlap with the claimed ranges of 90-99% of the first compound and 1-10% of the second compound. Shimomura also teaches a second lateral edge (Fig. 6: Out) formed from strip of equal to or more than 50% of the second compound (Fig. 6: 22) ([0061], [0064]), and thereby equal to or less than 50% of the first compound (Fig. 6: 21), both of which fall within and overlap with the claimed ranges of 40-60% of the first compound and 60-40% of the second compound. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of first and second compound in the first and second lateral edges. 
Shimomura further teaches that the inside area (Fig. 6: In) highly contributes to steering stability performance in a low load area, and the outside area (Fig. 6: Out) highly contributes to ride comfort performance and noise performance ([0071]). Therefore, in the case that the first rubber (Fig. 6: 21) is harder than the second rubber (Fig. 6: 22), the performance share is promoted between the inside area and the outside area, and it is possible to achieve both the steering stability performance, and the ride comfort performance and the noise performance in a high order ([0071]). In the case that the second rubber (Fig. 6: 22) is arranged in the inside area, the steering stability performance in the low load area tends to be lowered, however, since the first rubber (Fig. 2: 21) is arranged mainly in the inside area, a lowering margin is suppressed ([0071]). Further, since the first rubber (Fig. 6: 21) is arranged in the outside area while mainly including the second rubber (Fig. 6: 22) as mentioned above, a rigidity of the land portion such as the block provided in the tread rubber is improved in comparison with the case that the second rubber (Fig. 6: 22) is singly arranged in the outside area, and vibration damping performance of the land portion is improved ([0072]). As a result, the ride comfort performance is improved as well as the steering stability performance in the high load area is improved, and it is possible to achieve both the performance in the high order ([0072]). The effect of improving the performance as mentioned above can be effectively enhanced by arranging the first rubber (Fig. 6: 21) and the second rubber (Fig. 6: 22) in the outside area in the multilayer manner ([0072]). In order to more improve the steering stability performance while suppressing the lowering margin of CP in the low load area, it is preferable to form the surface of the inside area by the first rubber (Fig. 6: 21) in the winding step ([0073]). Further, in order to improve the ride comfort performance and the noise performance while suppressing the input from the road surface, it is preferable to form the surface of the outside area by the second rubber (Fig. 6: 22) in the winding step ([0073]). In the outer peripheral surface of the tread rubber, each of a surface area ratio of the first rubber (Fig. 6: 21) in relation to the inside area, and a surface area ratio of the second rubber (Fig. 6: 22) in relation to the outside area is desirably equal to or more than 70% ([0073]). 
Moreover, Shimomura teaches different embodiments, wherein one embodiment is as discussed above (Fig. 6), and another embodiment (Fig. 2) teaches that the coextruded dual strip of the first compound (Fig. 2: 21) and second compound (Fig. 2: 22) are wound in a manner similar to the coextruded dual strip of the first compound (Fig. 5: 14a, 14b) and second compound (Fig. 5: 12a) of Hitotsuyanagi (Fig. 5). In other words, Shimomura teaches that either tread structure may be used for the same purpose (i.e. improving the steering stability performance while suppressing the lowering margin of CP in the low load area, and improving the ride comfort performance and the noise performance while suppressing the input from the road surface) ([0057], [0073]). Case law holds that it is prima facie obvious to substitute equivalents known for the same purpose. See MPEP 2144.06. 
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to modify Hitotsuyanagi in order to provide that the tread has a first lateral edge formed from spirally winding a continuous strip of the first compound and the second compound in the aforementioned ranges, and a second lateral edge formed from strip of the first compound and the second compound in the aforementioned ranges, so as to improve the steering stability performance while suppressing the lowering margin of CP in the low load area, and improve the ride comfort performance and the noise performance while suppressing the input from the road surface, as taught by Shimomura.
The examiner notes that the claim limitations for a “first lateral edge” and a “second lateral edge” are broad and do not require any definite boundaries as to what constitutes the edge. Thus, there is a point/region on the first lateral edge at which there is only 90-99% of the first compound and 1-10% of the second compound and a point/region on the second lateral edge at which there is only 40-60% of the first compound and 60-40% of the second compound. 

Regarding claim 13, as discussed above, Shimomura teaches that the tire tread has equal to or more than 50% of the first compound (Fig. 6: 21) at the first lateral edge (Fig. 6: In) ([0061], [0063]), equal to or more than 50% of the second compound (Fig. 6: 22) at the second lateral edge (Fig. 6: Out) ([0061], [0064]), and a gradient of the first compound to the second compound therebetween (Figs. 3, 6). Shimomura further teaches that, although an illustration is omitted, an outer peripheral surface of the tread rubber is provided with groove portions such as longitudinal grooves and lateral grooves, and a land portion (i.e. rib) such as a block which is sectioned by the groove portions, and a tread pattern is formed in correspondence to requested tire performance and conditions for use ([00327]). Accordingly, any rib formed in the central or shoulder regions will have a gradient of the first compound to the second compound, and any rib formed in the shoulder region of the first lateral edge (Fig. 6: In) may be formed from equal to or more than 50% of the first compound (Fig. 6: 21), which falls within and overlaps with the claimed range of 90-100%. Case law holds that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the amount of the  first compound in a tire tread rib. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to further modify Hitotsuyanagi in order to provide that the tire tread has a rib formed of 90-100% of the first compound, and a second rib formed of a gradient of the first compound to the second compound, so as to improve the steering stability performance while suppressing the lowering margin of CP in the low load area, and improve the ride comfort performance and the noise performance while suppressing the input from the road surface, as taught by Shimomura.

Regarding claim 16, Hitotsuyanagi further discloses that the second layer of compound (Fig. 2A: 12a) has a thinner gauge (Fig. 2A: T2) than the first layer of compound (Fig 2A: 14a, T1) ([0023]).

Regarding claims 17-18, Hitotsuyanagi further discloses that the continuous coextruded strip may have a trapezoidal cross-sectional shape ([0021]). Moreover, case law holds that changes in shape are matters of design choice that a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed invention is significant. See MPEP 2144.04. Hitotsuyanagi discloses that the cross-sectional shape of the continuous coextruded strip may be varied ([0021]), thus one of ordinary skill in the art before the effective filing date of the claimed invention would have also found it obvious to modify Hitotsuyanagi so as to provide the continuous coextruded strip with a rectangular cross-sectional shape as well. 

Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitotsuyanagi et al. (US 2009/0314401) and Shimomura (US 2015/0090381) (of record) as applied to claims 12-13 above, and further in view of Nobuchika et al. (US 2007/0017615) (of record).

Regarding claims 14-15, modified Hitotsuyanagi does not expressly recite the shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 of the rubber composition of the second compound.
Nobuchika teaches making a rubber tire component by winding at least one unvulcanized rubber tape, wherein the unvulcanized rubber tape is a hybrid rubber tape made of a high-performance rubber composition (Figs. 1-7: RH) (i.e. a first rubber) and a conductive rubber composition (Figs. 1-7: RC) (i.e. a second rubber) (Abstract, [0025]), wherein the high-performance rubber composition (Figs. 1-7: RH) is a silica rich composition containing a relatively large amount of silica as the main reinforcing filler ([0029]), similar to Hitotsuyanagi, which also comprises a dual strip of a first silica rich compound and a second conductive compound. Nobuchika further teaches that the elasticity and hardness (i.e. stiffness) of the rubbers can be adjusted so as to affect various performance properties and characteristics of the tread ([0034]). In other words, properties such as the hardness, stiffness, elastic modulus and the like, such as the shear storage modulus, are considered to be result effective variables that can be varied to affect the performance of the tread. While Nobuchika does not explicitly disclose the value for the shear storage modulus G’ of the second rubber, it is considered within the ability of one of ordinary skill in the art at the time of the invention to rely on routine experimentation to arrive at suitable optimum operating parameters for said modulus. Absent unexpected results, case law holds that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05 (II)(B). Applicant's original disclosure fails to provide a conclusive showing of unexpected results for the shear storage modulus G' measured at 1% strain and 100 °C according to ASTM D5289 of the rubber composition of the second compound. One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to optimize the shear storage modulus G’ of the rubber composition of the second compound of Hitotsuyanagi as it is known in the art to be a result-effective variable, as taught by Nobuchika.

Response to Arguments
Applicant’s arguments with respect to claim(s) 12-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
On page 6 of the Remarks, Applicant argues that Nobuchika fails to describe a coextruded dual layer strip as claimed, and instead teaches a hybrid rubber tape with limited surface exposure of the high-performance rubber composition in order for the conductive rubber to create an electrically conductive path across the cross-section of the tread. The examiner notes that Nobuchika was relied upon the detailed rejection above in order to teach that the shear storage modulus G’ of the second rubber is a result-effective variable that may be optimized. The structure of the rubber tape of Nobuchika is not relied upon as that is disclosed by Hitotsuyanagi, as discussed above in claim 1. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEDEF PAQUETTE (née AYALP) whose telephone number is (571) 272-5031.  The examiner can normally be reached on Monday - Friday 8:00 AM EST - 4:00 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATELYN SMITH (née WHATLEY) can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. The fax phone number for the examiner is (571) 273-5031.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEDEF E PAQUETTE/Examiner, Art Unit 1749